QUABLES, J.
— On July 13, 1899, the respondents, the county commissioners of Lincoln county, sitting as a board of equalization, ordered that certain raises be made in the migratory stock assessments of divers parties, one of them being the appellant. The order, so far as it relates to appellant, is as follows: “Board called to order as a board of equalization, and ordered the following raises on migratory stock assessments, as follows: .... Murphy, J. D., from one hundred cattle to two hundred cattle.The clerk was Ordered to notify the persons raised.” November 7, 1899, appellant appealed to the ■district court for a writ of review, which issued, and the return thereto certified up to the district court the proceedings of said board of equalization. Upon the hearing of the return to the writ the district court affirmed the said order of the board, and *748from the judgment of the district court in the premises this appeal is brought.
In the affidavit of appellant upon which the application for the said writ is based, the following appears: “By which order so made and entered the number of cattle returned by the assessor of said county as owned by this affiant for the purposes of taxation for the fiscal year 1899, was increased from one hundred to two hundred head; that said change so ordered by the said board of equalization was entered by the auditor of said county upon the assessment-roll of said county for the fiscal year 1899.” The contention of the appellant is that the board of equalization exercised an assessorial power in making said order, and that such power is not conferred either by the constitution or statutes upon such board, for which reason said order was without the jurisdiction of the board and void. By section 12, article 7, of the constitution it is provided that “the boards of county commissioners for the several counties of the state, shall constitute boards of equalization for their respective counties, whose duty it shall be to equalize the valuation of the taxable property in the county under such rules and regulations as shall be prescribed by law.” Section 1483 of the Revised Statutes, as amended by Act of March 13, 1899 (Sess. Acts 1899, p. 454), is as follows:
“Sec. 1483. During the session of the board of county commissioners, sitting as a board of equalization, it may direct and require the assessor to assess any taxable property that has escaped assessment, increase any valuation, or add to the amount, number, quantity or value of any property, when a false, inaccurate or incomplete list has been furnished or rendered; and in making such alterations, additions or new assessments, he shall note the previous assessments 'Canceled’ and such new entries, with the alterations and additions, shall be deemed the true assessment of the property affected thereby. When any assessment made by the assessor is deemed by the board so incomplete or inaccurate as to render doubtful the collection of the tax thereon, the board shall direct him to make a new assessment thereof, as heretofore provided, marking such defective assessment 'Canceled.’ All persons whose *749assessment is altered, modified or affected in the amount or valuation of property charged to them, shall be notified by the clerk of said board, by letter deposited in the United States mail, postpaid and addressed to such person interested, at least ten days before the final action is taken in fixing and equalizing such assessment, of the day fixed when he may be heard upon the matters affecting the assessment of his property for taxation, which shall be on the fourth Monday in July of each year, or as soon thereafter as he can be heard or his matter be reached.”
(January 15, 1900.)
We see nothing in the provisions of this statute which conflicts with the constitution. Under this statute the board made said order, and the clerk of the board gave to the appellant the proper notice. The appellant had the right to appear before the board and show that such increase or “raise” in his assessment should not be made. We are not authorized to presume that said order was made without evidence, or that appellant did not Own two hundred head of cattle in Lincoln county, subject to assessment for the year 1899, and there is nothing in the record which so shows. The board had jurisdiction to make said order. That is the only question before us for determination. Mere irregularity, if such exists, in the exercise of such jurisdiction cannot be reviewed in this proceeding. The noting of the change ordered upon the assessment roll, if made by the wrong officer, cannot be reviewed here, because it is a ministerial, and not a judicial or quasi judicial, act. If it be the duty of the assessor, and not the auditor (which we think is the case, but which we do not here determine), to make such change upon the assessment-roll, the assessor can and should yet make it, if he has not done so. The judgment of the district court is affirmed, with costs to respondents.
Huston, C. J., and Sullivan, J., concur.